Citation Nr: 0730467	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  04-43 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35 (DEA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel

INTRODUCTION

The veteran had active service from February 1989 to August 
1989, December 1990 to October 1991, and March 1992 to 
September 1992.  The veteran died in April 1993, and the 
appellant is the veteran's surviving spouse.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah, which denied the appellant's claims of service 
connection for the cause of the veteran's death, and for 
entitlement to DEA benefits.  


FINDINGS OF FACT

1.  The veteran's active military duty included a period of 
service exceeding 90 continuous days from March 30, 1992, to 
September 2, 1992.  

2.  The veteran passed away in April 1993, within one year of 
separation from a period of active duty exceeding 90 
continuous days; the death certificate lists the immediate 
cause of death as coronary artery atherosclerosis.  


CONCLUSIONS OF LAW

1.  Coronary artery atherosclerosis, the cause of the 
veteran's death, is presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1112, 1310, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § § 3.303, 3.307(a)(1), (3), 3.309(a), 3.312 
(2007).

2.  Eligibility for DEA benefits under Chapter 35, Title 38, 
United States Code is established. 38 U.S.C.A. §§ 3500, 
3501(a)(1) (West 2002); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 
(2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Given the favorable nature of the Board's decision on the 
issue of service connection for the cause of the veteran's 
death, there is no prejudice to the appellant, regardless of 
whether VA has satisfied its duties of notification and 
assistance.

II.  Service Connection-Cause of Death

The appellant contends that the veteran's cause of death is 
related to his active duty service, including periods of 
service in the Persian Gulf in 1990 and 1991.  The appellant 
maintains that the veteran developed chest pain and flu-like 
symptoms during service while stationed in the Persian Gulf.  

The veteran's verified periods of active service include 
February 23, 1989, to August 1, 1989, December 14, 1990, to 
October 4, 1991, and March 30, 1992, to September 2, 1992.  

The veteran's death certificate reveals that the veteran died 
in April 1993, from coronary artery atherosclerosis.  There 
were no other disabilities or conditions listed as an 
underlying cause or a contributing cause of the veteran's 
death.  Similarly, the veteran's terminal hospital records 
from a private facility reveal that the veteran essentially 
died from a cardiac arrest.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  See 38 C.F.R. § 3.312(a).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arteriosclerosis, coronary artery disease, cardiovascular 
disease, for example, to a degree of at least 10 percent 
within one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

In this case, the criteria for a grant of service connection 
for the cause of the veteran's death are met, on a 
presumptive basis, pursuant to the regulations at 38 C.F.R. 
§§ 3.307, 3.309.  The evidence shows that the veteran died 
from coronary artery atherosclerosis, a chronic disease that 
is presumed to have been incurred during service because the 
veteran died from the disease within a year after separation 
from a period of continuous service that exceeded 90 days.  
See 38 C.F.R. § § 3.307, 3.309.  There is no evidence of 
record which rebuts the presumption that the veteran's heart 
condition was incurred during active service.  Thus, service 
connection for the cause of the veteran's death is warranted.  



III.  DEA eligibility

Educational assistance is available to a surviving spouse or 
child of a veteran who, in the context of the issue on 
appeal, either died of a service-connected disability or died 
while having a disability evaluated as total and permanent in 
nature resulting from a service-connected disability.  38 
U.S.C.A. §§ 3500, 3501(a)(1); 38 C.F.R. §§ 3.807, 21.3020, 
21.3021.

In light of the Board's finding that the veteran died of 
service connected disability, the criteria for eligibility 
for DEA benefits under Chapter 35 have been met.  


ORDER

Service connection for the cause of the veteran's death is 
granted.  

Eligibility for DEA under 38 U.S.C.A. Chapter 35 is granted.



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


